                                          Case 4:20-cv-07048-PJH Document 28 Filed 03/26/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      WALTER LEE HILL,
                                                                                          Case No. 20-cv-07048-PJH
                                  8                    Plaintiff,

                                  9               v.                                      ORDER GRANTING IN PART AND
                                                                                          DENYING IN PART DEFENDANTS’
                                  10     CITY OF SAN LEANDRO, et al.,                     MOTION TO DISMISS FIRST
                                                                                          AMENDED COMPLAINT
                                  11                   Defendants.
                                                                                          Re: Dkt. No. 20
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants’ motion to dismiss plaintiff’s first amended complaint came on for

                                  15   hearing before this court on March 25, 2021. Plaintiff appeared through his counsel,

                                  16   Stanley Goff. Defendants appeared through their counsel, Joanne Tran and Gregory M.

                                  17   Fox. Having read the papers filed by the parties and carefully considered their

                                  18   arguments and the relevant legal authority, and good cause appearing, the court hereby

                                  19   GRANTS IN PART and DENIES IN PART defendants’ motion.

                                  20          In his opposition, plaintiff voluntarily dismisses his first (excessive force), third

                                  21   (illegal search), and fifth (battery) claims. Dkt. 23. Plaintiff confirmed such dismissal at

                                  22   the hearing. Dkt. 27. Accordingly, the court dismisses those claims.

                                  23          For the reasons stated at the hearing, the court rules on the remaining claims as

                                  24   follows:

                                  25      •       The court DENIES defendants’ motion to dismiss plaintiff’s second claim under

                                  26              Title 42 U.S.C. § 1983 for unlawful detention. At this juncture, the court will not

                                  27              rule on any qualified immunity defense. Defendants may raise that defense on

                                  28              a motion for summary judgment.
                                          Case 4:20-cv-07048-PJH Document 28 Filed 03/26/21 Page 2 of 2




                                  1       •      The court DENIES defendants’ motion to dismiss plaintiff’s fourth claim for

                                  2              negligence.

                                  3       •      The court DENIES defendants’ motion to dismiss plaintiff’s sixth claim for false

                                  4              imprisonment.

                                  5       •      The court GRANTS defendants’ motion to dismiss plaintiff’s seventh claim for

                                  6              violation of California’s Bane Act (Cal. Civ. Code § 52.1) with leave to amend.

                                  7           Further, the court GRANTS dismissal of all claims against defendant Justin

                                  8    Blankenship with prejudice; he is dismissed from this case. The court also GRANTS

                                  9    dismissal of all claims against defendant Kendrick Shedd, with leave to amend only as to

                                  10   plaintiff’s § 1983 claim for unlawful detention under a theory of integral participation. The

                                  11   state law claims against him are dismissed with prejudice.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 26, 2021

                                  14                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  15                                                United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
